Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dimmick., in view of Dutta. 
Regarding claim 1, Dimmick discloses a computer-implemented method performed by a server (server throughout publication, including para 7-9, 32-33, etc.), said server comprising a processor programmed to perform (Para. 34-35), the operations of: 
Receiving, in advance of a future transaction, pre-registration data associated with cardholder (“Pre-registration” data does not have to be before the initial transaction, and can occur from previous transactions which are stored in Fig. 2; Fig. 2, Mobile Device Identifier 222, Received from mobile device, through 40 and stored in 42), the pre-registration data including a transaction type (Para 60, transaction processing network determines that transaction is associated with portable device 36, and that has been stored in authentication database 42, Fig. 2, which includes various line items 221-229; Transaction data that is stored in 42; Para. 42, describes whether purchases are made online; Pre-registration data does not have to be before the transaction, and can occur from previous transactions which are stored in Fig. 2; Further, Para. 91 describes where “the verification process utilized…uses a normal payment transaction to verify that future transactions conducted with a mobile device are authentic…”). 
receiving cardholder transaction data from an interchange network (Data is from 38 or 44, Received from 40, which is an interchange network, and saved in 42), the transaction data corresponding to a transaction associated with the cardholder (Para. 45-47) 
extracting transaction details from the received cardholder transaction data (Para. 39, Taken from device and stored in 42 from 36; Para. 56, Taken and stored from 36; Fig. 2, Para. 57); 
comparing the extracted transaction details to the received pre-registration data (Para. 60, Stored in 42; 40 compares unique portable device identifier, such as a PAN, with list of portable identifiers, and produces 226; Para. 64, 40 may determine whether location of 38 matches location of 32 or authentication value (AAV)); 
receiving, from a global positing system chip of a cardholder mobile device associated with the cardholder (Para. 84, GPS chip located on mobile device 32), geolocation data corresponding to a geolocation of the cardholder mobile device at the time of the transaction (location coordinates of the purchase; 224 from Fig. 2); 
extracting merchant location data from the cardholder transaction data (225, merchant location data; Para. 7-8; Para. 46; Para. 45-46, Access device 38 generates authorization message that includes transaction information, such as merchant location, which is then forwarded to 40 and 42, Para. 47);
comparing the extracted merchant location data to the received geolocation data (224 compared with 225, Fig. 2; Para. 56 & 76);
and based on comparisons, determining a transaction confidence score for the transaction (Para. 65, If locations match, 40 may mark 36 as authentication value verified in 216; Para. 61).
Dimmick fails to disclose pre-registration data corresponding to an anticipated future transaction, where the pre-registration data corresponds to a future transaction, and includes one of the following: a transaction amount, a merchant name, a merchant category code, a date, and a transaction type.  However, Dutta discloses registering prior to the actual transaction or service registering a vendors name, model name, customer ID, date of purchase, payment details, etc. (Para. 40). 
 It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Dimmick with the registration process of Dutta in order to improve data collection to lead to greater information security. 
Modified Dimmick fails to disclose inserting a score into a request message and transmitting that message to an issuer for authorization.  
Official notice is hereby taken that the concept of inserting a score into a message and transmitting that message before authorization is old and well known.  
Therefore, it would have been obvious to a person of ordinary skill in the art, at the effective date of filing, to have modified Dimmick with these features in order to ensure that the message is properly conveyed between users to ensure proper funding and transaction to prevent identity theft and increase system security. 
Regarding claim 2, modified Dimmick discloses storing the received pre-registration data in a data storage device (Database 42).
Regarding claim 15, modified Dimmick discloses where receiving a transaction type comprises receiving one or more of the following: a card present transaction and a card-not-present transaction (Throughout, dealing with card present at the store).


Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dimmick, alone. 
Regarding claim 3, modified Dimmick fails to disclose transmitting the transaction confidence score to an issuer of a payment card associated with the transaction.  However, Dimmick teaches that there can be communication between the transaction processing network and an issuer computer (Para. 40, 46, 48). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Dimmick with the ability to send the authentication score to an issuer card.  Doing so allows the issuer to have greater security over the issued card, to ensure that a possible fraudulent transaction is prevents, and allow the issuer to contact the user if a possible fraudulent transaction is occurring or has occurred. 


Claim 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dimmick, in view of Dutta, as applied to claim 1 above, further in view of Di Luzio (US 20190147155). 
Regarding claim 4, modified Dimmick fails to disclose where receiving the pre-registration data from the cardholder comprises: receiving transaction pre-registration data associated with a selected payment card of the cardholder.  However, Di Luzio teaches the use of a wizard to guide a user through registration (Para. 29, with user 1 and a wizard registration screen). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Dimmick with the input wizard of Di Luzio.  Doing so helps automatically guide the user through input steps, and helps create more clarity for the user during the input process. 
Regarding claim 5, modified Dimmick discloses receiving the cardholder transaction data from the interchange network comprises: receiving cardholder transaction data associated with the selected payment card of the cardholder (Fig. 2, transaction data involves payment card information, Para. 38, 47 & 52).
Regarding claim 6, modified Dimmick discloses receiving the cardholder transaction data from the interchange network comprises: receiving a payment authorization request message for authorization of the transaction (Message sent to 40 and 42, described throughout; Para. 46-48, Describing message).
Regarding claim 7, modified Dimmick discloses where the payment authorization request message comprises a primary account number (226, Authorization value; Para. 60; Para. 74)

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dimmick, in view of Dutta and Di Luzio (US 20190147155), as applied above, further in view of Hammad. 
Regarding claim 8, modified Dimmick fails to disclose extracting the transaction details from the received cardholder transaction data comprises: extracting a copy of the primary account number; and temporarily storing the extracted copy of the primary account number in a memory device.  However, Hammad teaches a method to extract account numbers and temporally store them in storage for use later (Para. 35, a pseudo PAN which is extracted as a copy and stored for later use; storedin memory 42 for later use).
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Dimmick with the teaching of Hammad.  Doing so allows the transaction to occur at a later date without the need for further authorization and helps limit fraudulent transactions. 
Regarding claim 9, modified Dimmick The computer-implemented method in accordance with claim 8, further comprising: matching the extracted copy of the primary account number to the selected payment card of the cardholder (Hammad, Para. 21; Para. 44-45; Para. 50). 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dimmick, of Dutta, as applied to claim 1 above, further in view of Bolla (US 20170124548). 
Regarding claim 12, modified Dimmick The computer-implemented method in accordance with claim 1, wherein receiving a merchant name comprises: presenting to the cardholder a pre-filled merchant name list to input the merchant name.  However, Bolla discloses a pre-filled list of potential merchants affiliated with the user (Fig. 2c). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Dimmick with the teaching of Bolla.  Doing so makes it easier for the user to select from the list a merchant, and expedites the transaction.  
Modified Dimmick fails to disclose receiving a selection from the cardholder of a merchant name selected from the pre-filled merchant name list.  
Official notice is hereby taken that the concept of receiving a selection from the cardholder of a merchant name selected from the pre-filled merchant name list is old and well known. Therefore, it would have been obvious to one of ordinary skill in the art, at the effective date of filing, to include this feature in order for the transaction to move forward from the customer making the transaction through initiation with their device. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dimmick, of Dutta, as applied to claim 1 above, further in view of Munakata (US 6457046).
Regarding claim 16, modified Dimmick fails to disclose where receiving the pre-registration data comprises receiving travel pre-registration data corresponding to travel intentions of the cardholder, the travel pre-registration data including one or more of the following: a transportation mode, a travel destination location, and a date of travel.  However, Munakata disclose registration data that include flight details for travel, including destination, and date of travel (Fig. 6). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Dimmick with the travel selections of Munakata.  Doing so enables the user to upload travel details which can be matched later, and as well as ensuring that the correct travel information is matched for future travel. 

Claim 17-19 is rejected under 35 U.S.C. 103 as being unpatentable over Dimmick, in view of Dutta, according to claim 1 above, further in view of Sahni US 10990974. 
Regarding claim 17, Dimmick discloses receiving from the cardholder enrollment data including a primary account number associated with a payment account of the cardholder and account access credentials (Para. 39, Fig. 4, 202); storing the account access credentials (Fig. 4, 204); and authenticating the cardholder (Fig. 208-216).
Dimmick fails to disclose presenting to the cardholder an option to create a transaction pre-registration service account.  However, Sahni discloses an option for a user to register with a financial institution to transact (406 and 408; Accordingly, instead of going through the cumbersome process of manually inputting all of the personal information, the person may have the option to register for an account with the merchant by providing the person's financial institution identification credentials through the financial institution API integrated into the merchant's website. Such a process is described in further detail below with respect to FIGS. 3 through 5. However, prior to being able to do so, the user must register with the financial institution, which is described below with respect to FIG. 2.). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Dimmick with the registration process of Sahni.  Doing so ensures greater security over the transaction process and expedites the registration, saving time of the user/customer. 
Regarding claim 18, Dimmick fails to disclose receiving a request to log into the transaction pre- registration service account.  Official notice is hereby taken that the concept of logging in before registration is old and well known.  
Therefore it would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Dimmick with a log in process in order to ensure greater security over the registration and transaction platform and process.  
Regarding claim 19, modified Dimmick discloses receiving account access credentials for the transaction pre-registration service account (202, Para. 29-37); and comparing the received account access credentials to the stored account access credentials (Para. 2, 37, 60, and 64). 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dimmick., in view of Dutta, according to claim 1 above, further in view of Gould (US 20170005982). 
Regarding claim 21, modified Dimmick fails to disclose a data input wizard for registration.  However, Gould discloses a setup wizard for registration purposes (Para. 123).
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Dimmick with the data wizard of Gould.  Doing so enables the user to have a more efficient process for registering, and expediting the registration process.  

Allowable Subject Matter
Claims 10, 11, 13 and 14 are allowed.

Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive. 
On page 9, the applicant argues that Dimmick does not use “pre-registration data”, and says that the mobile device identifier is not “pre-registration data.” The applicant tries to argue this contention about “pre-registration data.” However, as noted in the above rejection:  Para. 91 teaches where “the verification process utilized…uses a normal payment transaction to verify that future transactions conducted with a mobile device are authentic…” 
Applicant also argues that Dimmick fails to disclose a transaction amount, merchant name, etc. (Page 11).  However, this is taught by Dutta, as noted above (However, Dutta discloses registering prior to the actual transaction or service registering a vendors name, model name, customer ID, date of purchase, payment details, etc. (Para. 40)). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698